FILED
                           NOT FOR PUBLICATION
                                                                              JAN 04 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HELI DE BOTTON,                                  No.   15-35599

              Plaintiff-Appellant,               D.C. No. 2:13-cv-01916-RAJ

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                          Submitted December 30, 2016**


Before: GOODWIN, LEAVY, and BERZON. Circuit Judges.

      Heli De Botton appeals pro se the district court’s judgment affirming the

Commissioner of Social Security’s denial of her applications for disability

insurance benefits and supplemental security income benefits under Titles II and

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
XVI of the Social Security Act. De Botton alleged disability due to degenerative

disc disease, arm pain, affective disorder, anxiety disorder, and personality

disorder. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

          First, De Botton contends that the administrative law judge (“ALJ”) erred by

failing to consider that De Botton lost her last job because of her medical treatment

schedule. However, the ALJ’s decision demonstrates that the ALJ did consider

this evidence. Second, De Botton contends that the agency erred by failing to

consider that her health is continuing to decline. However, the record under review

is the record before the Commissioner at the time of the final decision. See 42

U.S.C. § 405(g). Moreover, the agency properly informed De Botton that she

could file another application if her condition declined.

          Although De Botton did not raise any additional issues in her pro se brief,

the government’s answering brief addressed issues that were raised by De Botton’s

counsel before the district court, and we briefly consider them. See Koerner v.

Grigas, 328 F.3d 1039, 1048-49 (9th Cir. 2003) (this court has discretion to

consider issues not raised by the appellant when they are raised in the appellee’s

brief).




                                             2                                   15-35599
       In assessing De Botton’s physical impairments, the ALJ reasonably

accorded significant weight to the opinions of state agency consultants Dr. Robert

Fernandez-Fu and Dr. Alnoor Virji, and little weight to the opinions of treating

physician Dr. Abigail Gross and Heather Pullen, P.A. The ALJ reasonably found

that Dr. Gross’s disability conclusion was inadequately supported by clinical

findings, see Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005); rejected Dr.

Gross’s opinion as inconsistent with De Botton’s admitted daily activities, see

Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001); and rejected Pullen’s

opinion as inconsistent with her own objective findings and with De Botton’s daily

activities, see id.

       In assessing De Botton’s mental impairments, the ALJ reasonably accorded

significant weight to the opinions of state agency consultants Dr. Steven Haney

and Dr. Jan L. Lewis, great weight to the opinion of examining physician Dr.

Makiko Guji, little weight to the opinion of examining physician Dr. Wayne Dees,

and only some weight to the opinion of examining psychologist Dr. Michael

O’Leary. The ALJ properly noted that Dr. Dees’s extreme limitations assessment

was inconsistent with his own findings, see Bayliss, 427 F.3d at 1216; Dr. Dees’s

opinion relied on De Botton’s self-serving statements, see Tommasetti v. Astrue,

533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may reject a physicians’ opinion that is


                                          3                                     15-35599
largely based on a claimant’s incredible self-reports); and Dr. O’Leary’s opinion

was made for the purpose of evaluating parental fitness, not for making a disability

evaluation, see 20 C.F.R. §§ 404.1504, 416.904 (disability determinations made by

other agencies are not binding on the Commissioner).

      The remaining issues also are without merit. The ALJ reasonably

considered the medical evidence provided by “other source” opinions and provided

germane reasons for rejecting the evidence. See 20 C.F.R. §§ 404.1513, 416.913

(ALJ need only provide germane reasons for rejecting “other source” opinions of

counselors, social workers, therapists and nurse practitioners); Molina, 674 F.3d at

1111-12 (inconsistency with the objective evidence is a germane reason for

rejecting the assessment). Similarly, the ALJ reasonably evaluated the lay witness

statements and provided germane reasons for discrediting the testimony. See id.

Finally, because the ALJ posed a hypothetical question to the vocational expert

that contained all of De Botton’s credible limitations, the vocational expert’s

testimony was substantial evidence for the ALJ’s findings. See Batson v. Comm’r

of the Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004) (ALJ need only

include credible limitations in the residual functional assessment and in the

hypothetical posed to the vocational expert).

      AFFIRMED.


                                          4                                       15-35599